Citation Nr: 0103929	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January to August 1944 
and from July 1952 to July 1954.  He died in November 1975.  
In January 1979 the appellant submitted a claim for 
Department of Veterans Affairs (VA) death benefits as 
surviving spouse of the veteran.  Later that month she was 
asked to provide additional information by the regional 
office and failed to respond to the request.  Her claim was 
accordingly denied as abandoned. 38 C.F.R. § 3.158.  In July 
1998 the appellant submitted an application to reopen her 
claim and in an administrative decision dated in December 
1998 the claim was again denied.  She appealed from that 
decision.

On her substantive appeal in June 1999 the appellant 
indicated that she wished a hearing at a local VA office 
before a member of the Board of Veterans' Appeals (Board).  
However, in September 1999 she withdrew the request for a 
hearing.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant and veteran were ceremonially married in 
March 1971 in the State of Ohio.  Prior marriages of both 
parties had ended by divorce.

3.  The appellant and veteran were divorced in August 1973.

4.  The appellant and veteran continued residing together in 
the State of Ohio from the date of their divorce until the 
time of the veteran's death.

5.  The appellant and veteran did not have a mutual agreement 
to be married after their divorce in August 1973.  They did 
not hold themselves out as husband and wife in their 
community.

6.  The appellant did not believe that she and the veteran 
had established a valid common law marriage after their 
divorce in August 1973.


CONCLUSION OF LAW

The requirements for a valid common law marriage between the 
appellant and veteran have not been met.  She and the veteran 
did not have a "deemed valid" common law marriage.  Thus, she 
is not entitled to recognition as the veteran's surviving 
spouse for purposes of VA death benefits.  38 U.S.C.A. 
§§ 103, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in connection with the appellant's 
recent claim, the regional office in October 1998 asked her 
to provide copies of any documentary evidence such as rental 
agreements, tax returns or insurance policies that might 
support her claim.  However, the appellant did not respond to 
the request.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the appellant with regard to her claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096-98, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).



I.  Background.

The record reflects that the veteran died in November 1975.  
His death certificate reflects that he was then residing on 
[redacted], [redacted], Ohio and was divorced.  The appellant 
was reported to be his surviving spouse and was also listed 
as the informant.

When the veteran was hospitalized by the VA in June 1974 it 
was reported that he was divorced.

In a February 1976 statement an attorney who was representing 
the estate of the veteran stated that the veteran's funeral 
expenses had been paid by a National Bank and Trust Company 
from accumulated income and a trust wherein the veteran had 
been the beneficiary.  In May 1976 the attorney reported that 
the veteran had died without any surviving relatives.

The appellant submitted a claim for VA death benefits in 
January 1979.  She listed her address as the [redacted], 
[redacted], Ohio address where the veteran had died.  She stated 
that she had been married on three occasions and that the 
veteran had been married twice.  Copies of divorce decrees 
reflect her divorces from her prior husbands and the 
veteran's divorce from his prior wife.  A copy of a marriage 
certificate reflects her marriage to the veteran in the State 
of Ohio in March 1971.  A copy of a divorce decree confirms 
her divorce from the veteran in August 1973 in the State of 
Ohio.  On her application that stated that she had resided 
continuously with the veteran from the date of marriage until 
the date of his death.

The appellant submitted an August 1978 statement by an 
acquaintance indicating that from December 1973 to November 
1975 he had visited the appellant and the veteran in the 
course of his employment.  Those visits occurred at their 
common residence in [redacted], Ohio.  The visits had been 
infrequent and were about 10 in number.  Throughout that 
period he knew the veteran and appellant to be living 
together as man and wife although he was aware their divorce 
had been finalized. The veteran and appellant on every 
occasion he came in contact with them referred to one another 
as husband and wife.

A statement by another acquaintance of the veteran and the 
appellant reflected that she had been acquainted with them 
for three years prior to the veteran's death. During that 
time the veteran and appellant were living as man and wife in 
[redacted]. With the exception of a short separation from August 
20, 1975 they had lived together and always expressed 
themselves as man and wife.

Later in January 1979 the regional office asked the appellant 
to provide additional information regarding her claim.  She 
failed to respond to the request and her claim was denied as 
abandoned.  

In July 1998 the appellant again submitted an application for 
VA death benefits as surviving spouse of the veteran.  She 
was then residing on [redacted] in [redacted].  She had 
been married on three occasions and the veteran twice.  Their 
prior marriages had ended by divorce.  She claimed that she 
had lived continuously with the veteran from the date of 
their marriage until the date of his death.

There was subsequently submitted a September 1998 statement 
by a first cousin of the appellant who indicated that she had 
known the veteran for 5 years and 6 months and the appellant 
for 62 years.  She had met the veteran frequently and the 
appellant very frequently.  They had been generally known as 
husband and wife. Neither the veteran nor appellant had ever 
denied their marriage.  She had considered the veteran and 
appellant to be husband and wife since she was at their 
wedding and anniversaries and they resided together.  She had 
heard the veteran and appellant refer to each other as 
husband and wife.  She stated that they had maintained a home 
and lived together as husband and wife from October 1970 to 
March 1971 at his home on [redacted] in [redacted] and from 
March 1971 until November 1975 on [redacted] in [redacted].  
They had always maintained a home together.  The appellant 
had not remarried or lived with anyone after the death of the 
veteran.

In another September 1998 statement, an acquaintance of the 
veteran and appellant.  reported that she had known the 
veteran for 5 years and the appellant for 30 years.  She had 
met them often at social affairs. They had generally been 
known as husband and wife and she considered them husband and 
wife since they resided in the same residence.  They had 
lived together from March 1971 until November 1975 on [redacted] 
[redacted] in [redacted].  The appellant had lived as a widow since 
the death of the veteran.

In a September 1998 statement the appellant reported that she 
and the veteran began residing together as husband and wife 
in March 1971.  They had lived together on [redacted] in 
[redacted], Ohio until November 1975.  After they began living 
together she always used his last name.

In October 1998 the regional office asked that the appellant 
provide copies of any rental agreements, tax returns or 
insurance policies that indicated that the veteran had 
claimed her as his spouse after March 1971.  She did not 
respond to the request.


II.  Analysis.

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50.  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  
38 C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as a result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Death benefits may be granted when the appellant, without 
knowledge of any legal impediment, entered into a marriage 
with the veteran which, but for the impediment, would have 
been valid and thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the purported marriage or was born of 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who if found entitled to such benefits.  38 
U.S.C.A.§  103(a); 38 C.F.R.§  3.52.

The appellant and veteran were married in March 1971 in the 
State of Ohio.  Prior marriages of both parties had ended by 
divorce.  It is not disputed that the appellant and veteran 
were divorced some two and one-half years later in August 
1973 in the State of Ohio.

The appellant has maintained that following their divorce in 
August 1973 she and the veteran continued to reside together 
at the family residence as husband and wife for over two 
years until his death in November 1975.  In this regard, the 
record reflects that the appellant and veteran resided 
together during that time in the State of Ohio, a State that 
recognized common law marriages until late 1991.  Under Ohio 
law, a mutual agreement of marriage in praesenti made by 
parties competent to contract, accompanied and followed by 
cohabitation as husband and wife, as a result of which the 
parties are treated and reputed as husband and wife in the 
community in which they reside, constitutes a common law 
marriage.  Nester v. Nester, 472 N.E. 2d. 1091 (Ohio 1984); 
Leibrock v. Leibrock, 107 N.E. 2d. (Ohio 1952).  Where there 
is no direct proof in reference to the formation of the 
contract of marriage in praesenti, testimony regarding 
cohabitation and community reputation tends to raise an 
inference of the marriage.  Nester, at 1094.  Common law 
marriages were not favored in Ohio and all of the essential 
elements to a common law marriage must be established by 
clear and convincing evidence.  Nester, at 1094.

The appellant has maintained that, following their divorce in 
August 1973, she and the veteran continued to reside together 
in the family residence as husband and wife until his death 
in November 1975.  She has provided statements from a 
relative and several acquaintances indicating that they 
resided together during that period of time at the family 
residence.  The relative and acquaintances had heard the 
appellant and veteran refer to each other as husband and wife 
and they considered them as husband and wife although one of 
the acquaintances indicated that he was aware that they had 
been divorced, and the others did not comment on whether they 
knew of the divorce.  However, there is of record a report of 
the veteran's hospitalization at a VA hospital in June 1974 
in which it was indicated that he was divorced.  The 
veteran's death certificate also reflects that he was 
divorced although the informant-appellant, somewhat 
inconsistently, also listed herself as his surviving spouse.  
The attorney representing the estate of the veteran indicated 
in May 1976 that the veteran had died without any surviving 
relatives.  As discussed previously, the appellant did not 
respond to the October 1998 request by the regional office 
for copies of any rental agreements, tax returns or insurance 
policies that indicated that the veteran had claimed her as 
his spouse after March 1971.  In short, there is no 
contemporary documentary evidence of record that would 
support the appellant's assertion that she and the veteran 
held themselves out to their community as married following 
their divorce.  Furthermore, the appellant claimed in her 
substantive appeal that she and the veteran were planning on 
a remarriage when the veteran's health improved.  Such a 
statement is inconsistent with her contention that, by 
continuing to live together, she and the veteran had 
established a common law marriage following their August 1973 
divorce.  

The appellant has stated that she was in receipt of Social 
Security benefits as widow of the veteran.  However, such a 
decision by the Social Security Administration based on a 
different set of regulations and is not binding on the VA.  
See generally, Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Odiorne v. Principi, 3 Vet.App. 456 (1992).  In any event, 
the VA must make such a determination based upon Ohio law and 
governing VA regulations, not upon Social Security findings, 
per se.  38 C.F.R. § 3.205.

On the basis of the evidence of record, the Board is unable 
to conclude that all of the requirements for a valid common 
law marriage in the State of Ohio have been met.  In 
particular, the Board does not believe that the appellant has 
established that she and the veteran at any time after their 
divorce executed an agreement to be married.  Such an 
agreement may not be inferred by the cohabitation of the 
parties and their reputation in the community.  Although they 
apparently cohabitated following their divorce in August 1973 
until the time of the veteran's death in November 1975 the 
evidence, in the Board's opinion, does not establish that 
they held themselves out to their community as husband and 
wife and were regarded as husband and wife in the community.  
Although a relative and several acquaintances regarded them 
as husband and wife, those parties did not disavow any 
knowledge of the divorce.  At least one acquaintance did 
state that he was aware that they had been divorced.  The VA 
hospital report of 1974 reflects that the veteran was 
divorced and the estate attorney in May 1976 indicated that 
he had not left any surviving relatives.  There is no 
documentary evidence such as rental agreements, tax returns 
or insurance policies that indicate the veteran claimed the 
appellant as his spouse after their divorce in August 1973.

The Board notes also that 38 C.F.R. § 3.205(b) clearly 
reflects that evidence meeting the requirement set forth in 
38 C.F.R. § 3.205(a)(6) is depositive of the question of 
whether a valid common law marriage has been established only 
where there is no conflicting information.  There is a 
considerable amount of conflicting information as to whether 
any of the requisites for a valid common law marriage in the 
State of Ohio have been satisfied.  Accordingly, after 
weighing all of the evidence, the Board concludes that the 
evidence is insufficient to establish under the law of Ohio 
that a common law marriage existed and that the preponderance 
of the evidence of record is against the appellant's claim 
that she is entitled to recognition as surviving spouse of 
the veteran based on a common law marriage in Ohio.  
38 U.S.C.A. § 103; 38 C.F.R. §§  3.1(j), 3.50.

Under the provisions of 38 C.F.R. § 3.52, a claimant may 
establish a "deemed valid" marriage if certain requirements 
are met including the requirement of entering into the 
marriage without knowledge of an impediment and the 
requirement of continuous cohabitation.  Although the 
appellant and veteran resided together after their August 
1973 divorce, the evidence does not establish that the 
appellant believed she and the veteran had entered into a 
valid common law marriage.  Accordingly, a "deemed valid" 
common law marriage has not been established in this case.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to recognition as surviving spouse of the veteran 
for purposes of VA death benefits is not established.  The 
appeal is denied.


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals







